Citation Nr: 1533380	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for allergic rhinitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992, and from December 2003 to April 2005.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision that, in pertinent part, denied service connection for allergic rhinitis.  The Veteran timely appealed.  This is the only issue that has been perfected on appeal.

In July 2013, the Veteran testified during a hearing before the undersigned at the RO. 

In January 2015, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, allergic rhinitis had its onset in service.


CONCLUSION OF LAW

Allergic rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a September 2010 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the September 2010 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, allergic rhinitis is not considered chronic under section 3.309.

In this case, the Veteran contends that his allergic rhinitis had its onset in active service, or is the result of aggravation of a pre-existing disease or disability in active service.  On a post-deployment health assessment completed by the Veteran in August 2003, he reported that he was often exposed to radar/microwaves, loud noises, industrial pollution, and sand/dust; and that he was sometimes exposed to insect repellent, pesticide-treated uniforms, environmental pesticides (like area fogging), smoke from oil fire, and vehicle or truck exhaust fumes.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

Here, the Veteran's enlistment examination in November 1987 revealed no defects or disorders considered disabling.  On a "Report of Medical History" completed by the Veteran at that time, he checked "no" in response to whether he ever had or now had hay fever; however, he noted that he was "allergic to pollen."  The examiner noted "pollen allergy-spring-no [medical prescription]-sneeze-no loss time [from] work/school, considers minor."  Clinical evaluation of the Veteran's nose and sinuses was normal at entry.  Thus, the presumption of soundness attaches.

In order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service and (2) clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).  

Subsequent service treatment records show a history of hay fever and allergies in July 1989.  Records show that the Veteran sought emergency care and treatment for allergic reactions in the spring of 1990, and was diagnosed with allergic rhinitis.  His Army Reserves records, dated in July 1992; and his National Guard records, dated in May 2001, revealed no defects or disorders on clinical evaluation.

Service treatment records during the Veteran's second period of active service show that he sought treatment for flu symptoms and for an upper respiratory infection in 2004, when his allergy medicines were not working.  No separation examination is of record.

VA treatment records, dated during the Veteran's second period of active service in March 2005, show that the Veteran reported having problems with allergic rhinitis "his whole life;" and that the medication he was given in Iraq "worked well."  VA records also show ongoing treatment for currently recurring symptoms of allergic rhinitis, and that the Veteran was using a medicated nasal inhaler in 2010.

During a February 2011 VA examination, the Veteran reported that his allergy issues started in childhood, but progressed to where he needed emergency care at hospitals for facial swelling and sinus pain and drainage.  He reported having "very bad" symptoms in Iraq; and reported exposure to burn pits, dust, and oil fires, and that he wore a breathing filter at times.  Following examination, the February 2011 examiner opined that the Veteran's allergic rhinitis was less likely as not permanently aggravated by service-related activities; and was more likely than not a natural progression of the disease state.

Recent VA treatment records show that the Veteran's allergic rhinitis had recently worsened in March 2012, which required adjustments to his medication; and show that his allergic rhinitis was again asymptomatic in June 2012 and in July 2012.

Following the Board's January 2015 remand, the February 2011 examiner provided an addendum opinion in February 2015; and stated that the Veteran's allergic rhinitis, which clearly and unmistakably existed prior to active service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  In support of the opinion, the examiner noted that the Veteran's enlistment physical shows a statement that the Veteran was "allergic to pollen;" and shows the examiner's notation that the Veteran's allergy was considered "minor" at that time.  The examiner also noted the Veteran's post deployment health assessment, which documents (a) the Veteran's symptoms of runny nose, fever, and headaches; (b) his exposure to DEET, pesticides, oil fire smoke, vehicle exhaust, and sand/dust; and (c) his complaints of swollen eyes, coughing up blood, and being put on a "profile."  The examiner also noted that the Veteran reported that he never had these problems prior to active service.

While the February 2015 addendum opinion is persuasive and gives a reasoned discussion for the opinion of pre-existing allergic rhinitis, the Board finds that the overall evidence does not clearly and unmistakably establish that the Veteran's allergic rhinitis existed prior to service and was not aggravated during service, in order to rebut the presumption of soundness.  Here, the February 2011 VA examiner's finding of no aggravation based solely on the Veteran's report of needing emergency care at times and having "very bad" symptoms in Iraq, as more likely a natural progression of the disease state, is contradicted by the Veteran's report that he never had these problems prior to active service.  The February 2015 addendum provides no rationale to support a finding that the Veteran's allergic rhinitis was not clearly and unmistakably aggravated in active service.

In fact, the evidence is unclear as to whether the degree of severity of the Veteran's allergic rhinitis following his deployment in Iraq reflects a permanent increase beyond the natural progress of the disease.  In this regard, the opinion as to whether the Veteran's allergic rhinitis was aggravated in service is not undebatable.  Under these circumstances, the Board finds that the presumption of soundness has not been rebutted.  

Given that the presumption of soundness has not been rebutted, the Veteran must be presumed to have been sound upon entry into service.  Thus, the question simply becomes whether the Veteran's current allergic rhinitis had its onset in, or is otherwise related to a disease or injury in active service.  The Board must answer this question in the affirmative.  

Diseases of allergic etiology, including allergic rhinitis, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities. Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently. Increase in the degree of disability during service may not be disposed of routinely as natural progress, nor as due to the inherent nature of the disease. Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals. The determination as to service incurrence or aggravation must be on the whole evidentiary showing. 38 C.F.R. § 3.380 (2014).

The Board notes that the Veteran testified in July 2013 that his allergies had gotten worse in active service.  He testified that he was treated in the emergency room during his first period of active service; and during his second period of active service, he was exposed to environmental hazards in Iraq, which the February 2011 examiner had not taken into consideration.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  The Veteran reported emergency room treatment for allergic rhinitis in active service, as well as "very bad symptoms" on deployment in Iraq.  These reports are supported to a degree by the service treatment records. 

The Board finds the Veteran's lay statements concerning worsening symptoms of allergic rhinitis are not only competent, but also are credible to show an increased severity of allergic rhinitis during active service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Considering the nature of the disability, the Veteran's consistent lay statements of in-service allergic rhinitis, the service treatment records, the post-service symptoms, and medical opinions above that reflect disability in service and current diagnoses; and resolving doubt in the Veteran's favor, the Board finds that allergic rhinitis had its onset in service.  See 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for allergic rhinitis is granted.



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


